
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 118
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Mr. Linder (for
			 himself, Mr. Costa, and
			 Mr. Stupak) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Supporting the goals of Smart Irrigation
		  Month, which recognizes the advances in irrigation technology and practices
		  that help raise healthy plants and increase crop yields while using water
		  resources more efficiently and encourages the adoption of smart irrigation
		  practices throughout the United States to further improve water-use efficiency
		  in agricultural, residential, and commercial activities.
	
	
		Whereas water is a finite resource that is vital to human
			 life;
		Whereas growing populations and changing climate mean
			 increased pressure on limited water supplies;
		Whereas well-maintained green spaces are important to the
			 health and well being of communities and individuals;
		Whereas abundant supplies of affordable food and fiber
			 raise the standard of living for all Americans;
		Whereas appropriate irrigation technology, combined with
			 best practices, can significantly improve water-use efficiency and reduce
			 runoff while achieving greater agricultural yields per acre foot of water
			 used;
		Whereas appropriate irrigation technology, combined with
			 best practices, can significantly reduce water usage and runoff while creating
			 healthy lawns, landscaping, and sports turf; and
		Whereas, since July is a peak month for the use of water
			 for irrigation, July has been selected as Smart Irrigation Month: Now,
			 therefore, be it
		
	
		That Congress supports the goals of Smart
			 Irrigation Month—
			(1)to recognize the advances in irrigation
			 technology and practices that help raise healthy plants and increase crop
			 yields while using water resources more efficiently; and
			(2)to encourage the adoption of smart
			 irrigation practices throughout the United States to further improve water-use
			 efficiency in agricultural, residential, and commercial activities.
			
